United States Court of Appeals
                     For the First Circuit


No. 16-2263

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                      JAREL MICHAEL LAWSON,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Gustavo A. Gelpí, Jr., U.S. District Judge]


                             Before

                      Howard, Chief Judge,
               Boudin and Barron, Circuit Judges.


     Michael C. Bourbeau on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Mariana
E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Francisco A. Besosa-Martínez, Assistant
United States Attorney, on brief for appellee.



                          June 4, 2018
              BOUDIN, Circuit Judge.         Jarel Michael Lawson appeals

from a judgment whose sentence includes a fifteen-year term of

supervised release.        Prior to sentencing Lawson pled guilty to a

violation of the Sex Offender Registration and Notification Act

("SORNA"), 18 U.S.C. § 2250(a).              The background events are as

follows.

              In October of 2009, Lawson pled guilty to third degree

child rape in Mason County Superior Court, Shelton, Washington.

Lawson was sentenced to thirty months of incarceration, with credit

for    time   served,    followed   by    thirty-six   months   of   community

custody.      Lawson completed the prison sentence in September 2011,

and as required by his community custody conditions, registered as

a sex offender.       He stopped reporting to his registering officer

in September 2013, and local authorities issued a warrant for his

arrest in March 2014.

              Thereafter, sometime before early 2015, Lawson moved to

Puerto Rico and did not comply with SORNA's requirement that he

register when he "travels in interstate . . . commerce." 18 U.S.C.

§ 2250(a)(2)(B).        He was arrested in June 2015 and in November

pled    guilty   to     having   violated    SORNA.    The   district   court

ultimately imposed a twenty-four-month sentence and a fifteen-year

term of supervised release.              On appeal, Lawson challenges his

supervised release term.



                                     - 2 -
              A    federal    statute      requires      for    Lawson      a   supervised

release "term of years not less than 5, or life."                                18 U.S.C.

§ 3583(k).        The Sentencing Guidelines provide a recommended term

of supervised release of five years for the SORNA violation.

U.S.S.G. § 5D1.2(c).              Lawson's main attack on the fifteen-year

term the judge imposed has two branches: He argues that the court

failed to explain its reasons for the lengthy term and, further,

that the term is unreasonably long.                 Having failed to raise these

objections at the time of the sentence, Lawson has to show plain

error, meaning he must show: "(1) that an error occurred (2) which

was   clear       or    obvious   and   which      not   only    (3)   affected         [his]

substantial rights, but also (4) seriously impaired the fairness,

integrity, or public reputation of judicial proceedings."                              United

States   v.       Ruiz-Huertas,      792 F.3d 223,      226   (1st       Cir.    2015)

(alteration in original) (quoting United States v. Duarte, 246
F.3d 56, 60 (1st Cir. 2001)).

              "Where an explanation for a sentence is lacking, 'a

court's reasoning can often be inferred by comparing what was

argued by the parties or contained in the [PSI] report with what

the judge did.'"            Id. at 227 (alteration in original) (quoting

United States v. Jiménez-Beltre, 440 F.3d 514, 519 (1st Cir. 2006)

(en banc)).            In his sentencing memorandum, Lawson wrote that he

expected that "a supervised release term of at least five years

will be imposed," and he also lauded "conditions of supervised

                                           - 3 -
release that include mental health evaluations and treatment under

the penalty of revocation and further incarceration" as "a blessing

in   disguise     since     [he]     may    finally      receive     the    help    he

needs . . . ."

           For    its    part,     the    government     expressly    requested     a

fifteen-year     term,     citing     Lawson's      lengthy      criminal    history

(noting that at age thirty-two, Lawson had a Criminal History

Category of VI) and repeated violations of conditions of supervised

release.      Lawson had been convicted of child rape of a fifteen-

year-old girl, which was procured in part by a deception as to his

age that could easily be repeated.               In October 2006, Lawson, then

twenty-two,     had     sexual    relations      with   and   made   pregnant      the

fifteen-year-old girl.           Lawson had assured her and her mother that

he was only seventeen.            Lawson has also been convicted several

times of violent assault.

           Finally,       by     absconding      from    community     custody      in

Washington state and failing to register under SORNA upon arriving

in   Puerto     Rico,    Lawson     has    shown    a    regular     and    repeated

indifference     to     legal     constraints.          Absent    continued    close

supervision over an extended period there is a good chance that he

will continue to offend.          The idea that Lawson did not know why he

was given a long term of supervised release is silly.

           As for the "substantive reasonableness" of the term, the

phrase is used in no technical or esoteric sense but calls only

                                         - 4 -
for a sentence that "rests on a 'plausible sentencing rationale'

and embodies a 'defensible result.'"             Ruiz-Huertas, 792 F.3d at

228 (quoting United States v. Martin, 520 F.3d 87, 96 (1st Cir.

2008)).      Lawson's criminal history and inability to learn from his

mistakes made a long term almost a necessity.                The government

sought fifteen years; Lawson did not request a particular term of

supervised release.       The rationale for adopting the government's

suggestion was obvious and the result easily defended.

              Lawson's final claim appears at the end of his brief so

hesitantly presented that it could easily have been overlooked.

Lawson says that the supervised release term may be infected by

the   same    error--indeed,   plain     error--that   led   this    court   to

overturn a supervised release term in United States v. Medina, 779
F.3d 55 (1st Cir. 2015).        There, the Medina court remanded for

further proceedings because the district court had believed that

section      2250(a)   constituted   a    "sex   offense"    for    which    the

guidelines recommended a supervised release term of five years to

life; if failure to report were not a sex offense, the recommended

term is only the statutory minimum of five years.            Id. at 59-60.

              In our own case, the district court stated that the

guideline range for Lawson's term of supervised release was "not

less than five . . . years to life."         The court did not say whether

or not it regarded Lawson's violation as a sex offense, so no one



                                     - 5 -
on appeal can be sure whether the district judge took one view,

the opposite, or never focused on the question at all.

            Nevertheless, Lawson has invoked Medina and Medina does

hold that the recommended term under the guidelines is a five-year

term   of   supervised    release    and    not    more.        Under     Medina,

misclassification of the SORNA offense as a sex offense, which

correlates with a higher recommended supervised release term,

constitutes plain error where a term longer than five years is

imposed.    Id.

            The guideline is merely a recommendation and the judge

is free to "vary" upward or downward, but a variance--unlike

reasonableness--has        a    technical       meaning       and       technical

requirements.      In general, the judge is expected to explain why

the    defendant   or    the   circumstances      of   the     offense    differ

significantly from the typical or average at which the guideline

is aimed; unless that finding is made or is so obvious as not to

need articulation, a variance is not permitted.              See United States

v. Del Valle-Rodriguez, 761 F.3d 171, 176 (1st Cir. 2014). Perhaps

this finding could be made and supported here, but it has not yet

been done and a remand is therefore required.

            Reasonableness     is   not     a     substitute     for     such   a

specialized determination.       A sentence could in principle satisfy

the reasonableness test but not justify a variance; it could

justify a variance in the atypical case but still be unreasonably

                                    - 6 -
long or short.   The constraints have different objectives and must

be independently satisfied although some of the same facts may

feed into both evaluations.   The next step is up to the district

judge.

          Accordingly, we vacate the present supervised release

term and remand for the district court to decide what term to

impose and, if over five years, to explain the upward variance.

          It is so ordered.




                               - 7 -